             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 1 of 12 Page ID #:42



             1    JEFFER MANGELS BUTLER & MITCHELL LLP
                  MARTIN H. ORLICK (Bar No. 083908), mho@jmbm.com
             2    STUART K. TUBIS (Bar No. 278278) skt@jmbm.com
                  Two Embarcadero Center, Fifth Floor
             3    San Francisco, California 94111-3824
                  Telephone: (415) 398-8080
             4    Facsimile: (415) 398-5584
             5    Attorneys for Defendants Shooters Cocktails and
                  CircleCircle, LLC
             6

             7
                                            UNITED STATES DISTRICT COURT
             8
                                        CENTRAL DISTRICT OF CALIFORNIA
             9

             10
                  GUY FAIRON,                                 CASE NO. 8:18-cv-01319-JVS-JDE
             11
                               Plaintiff,                     ANSWER OF DEFENDANTS TO
             12                                               PLAINTIFF'S COMPLAINT FOR
                        v.                                    DAMAGES AND INJUNCTIVE
             13                                               RELIEF
                  SHOOTERS COCKTAILS, a business
             14   of unknown form; CIRCLECIRCLE,
                  LLC, a California limited liability
             15   company; and DOES 1-10, inclusive,          Complaint filed: July 30, 2018
             16                Defendants.
             17

             18         Defendants Shooters Cocktails and Circlecircle, LLC ("Defendants"), hereby
             19   answer the Complaint (the "Complaint") of Plaintiff Guy Fairon ("Plaintiff") as
             20   follows. Defendants further state that improvements to the accessible parking were
             21   already well underway before Plaintiff filed this lawsuit. Attached as Exhibit 1 is a
             22   true and correct copy of the Building Permit issued on June 25, 2018 (over a month
             23   before the Complaint was filed) for "Disabled Access Upgrades" at the property in
             24   question. Plaintiff is not the impetus for any changes to the property in question and
             25   improvements to the accessibility conditions at the property in question, including
             26   accessible parking, have been completed. All accessible parking at the property in
             27   question complies with the ADA and relevant laws. Thus, the claims Plaintiff
             28   asserts in this lawsuit are moot, and this action should be dismissed.
PRINTED ON
             29
RECYCLED PAPER                                              -1–
43596967v1
                                     ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 2 of 12 Page ID #:43



             1                                           PARTIES
             2          1.   In answer to Paragraph 1 of the Complaint, Defendants lack information
             3    and knowledge necessary to form a belief as to Plaintiff's allegations and on that basis
             4    deny the allegations therein.
             5          2.   In answer to Paragraph 2 of the Complaint, Defendants admit that Plaintiff
             6    brings this action as a private attorney general in an attempt to enforce the ADA.
             7          3.   In answer to Paragraph 3 of the Complaint, Defendants admit that
             8    Circlecircle, LLC owned the property located at or about 28752 Marguerite Parkway,
             9    Mission Viejo, CA 92692 (the "Subject Property") in May 2018.
             10         4.   In answer to Paragraph 4 of the Complaint, Defendants admit the
             11   allegations of said paragraph.
             12         5.   In answer to Paragraph 5 of the Complaint, Defendants admit that
             13   Shooters Cocktails operated the business (the "Subject Business") located on the
             14   Subject Property in May 2018.
             15         6.   In answer to Paragraph 6 of the Complaint, Defendants admit the
             16   allegations of said paragraph.
             17         7.   In answer to Paragraph 7 of the Complaint, Defendants lack information
             18   and knowledge necessary to form a belief as to Plaintiff's allegations and on that basis
             19   deny the allegations therein.
             20                              JURISDICTION AND VENUE
             21         8.   In answer to Paragraph 8 of the Complaint, Defendants admit that subject-
             22   matter jurisdiction appears proper at this time.
             23         9.   In answer to Paragraph 9 of the Complaint, Defendants deny that
             24   supplemental jurisdiction over Plaintiff's non-federal claims is proper at this time.
             25         10. In answer to Paragraph 10 of the Complaint, Defendants admit that venue
             26   appears to be proper in this Court.
             27                               FACTUAL ALLEGATIONS
             28         11. In answer to Paragraph 11 of the Complaint, Defendants lack information
PRINTED ON
             29
RECYCLED PAPER                                              -2–
43596967v1
                                     ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 3 of 12 Page ID #:44



             1    and knowledge necessary to form a belief as to Plaintiff's allegations and on that basis
             2    deny the allegations therein.
             3          12. In answer to Paragraph 12 of the Complaint, Defendants admit that
             4    portions of the Subject Business and Subject Property are at times open to the public.
             5          13. In answer to Paragraph 13 of the Complaint, Defendants admit that
             6    parking spaces are provided at the Subject Property.
             7          14. In answer to Paragraph 14 of the Complaint, Defendants deny the
             8    allegations of said paragraph.
             9          15. In answer to Paragraph 15 of the Complaint, Defendants lack information
             10   and knowledge necessary to form a belief as to Plaintiff's allegations and on that basis
             11   deny the allegations therein. Defendants deny that it discriminated against Plaintiff
             12   or anyone else and denies any violation of law occurred.
             13         16. In answer to Paragraph 16 of the Complaint, Defendants deny the
             14   allegations of said paragraph.
             15         17. In answer to Paragraph 17 of the Complaint, Defendants deny the
             16   allegations of said paragraph.
             17         18. In answer to Paragraph 18 of the Complaint, Defendants deny the
             18   allegations of said paragraph.
             19         19. In answer to Paragraph 19 of the Complaint, Defendants deny the
             20   allegations of said paragraph.
             21         20. In answer to Paragraph 20 of the Complaint, Defendants deny the
             22   allegations of said paragraph.
             23         21. In answer to Paragraph 21 of the Complaint, Defendants lack information
             24   and knowledge necessary to form a belief as to Plaintiff's allegations and on that basis
             25   deny the allegations therein.
             26         22. In answer to Paragraph 22 of the Complaint, Defendants lack information
             27   and knowledge necessary to form a belief as to Plaintiff's allegations and on that basis
             28   deny the allegations therein.
PRINTED ON
             29
RECYCLED PAPER                                              -3–
43596967v1
                                     ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 4 of 12 Page ID #:45



             1          23. In answer to Paragraph 23 of the Complaint, Defendants lack information
             2    and knowledge necessary to form a belief as to Plaintiff's allegations and on that basis
             3    deny the allegations therein.
             4          24. In answer to Paragraph 24 of the Complaint, Defendants deny that any
             5    such barriers exist and, therefore, deny the allegations of said paragraph.
             6          25. In answer to Paragraph 25 of the Complaint, Defendants deny the
             7    allegations of said paragraph.
             8          26. In answer to Paragraph 26 of the Complaint, Defendants deny that any
             9    such barriers exist and, therefore, deny the allegations of said paragraph.
             10         27. In answer to Paragraph 27 of the Complaint, Defendants deny that any
             11   such barriers exist and, therefore, deny the allegations of said paragraph.
             12         28. In answer to Paragraph 28 of the Complaint, Defendants deny that any
             13   such barriers exist and, therefore, deny the allegations of said paragraph.
             14                               FIRST CAUSE OF ACTION
             15    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
             16                                    42 U.S.C. § 12181 et seq.
             17         29. In answer to Paragraph 29 of the Complaint, Defendants hereby
             18   incorporate by reference each admission, denial, and each denial on information and
             19   belief, as well as all explanations regarding those allegations, made in response to all
             20   previous paragraphs as though fully set forth herein.
             21         30. In answer to Paragraph 30 of the Complaint, Defendants state the
             22   averments are conclusions of law which require no responsive pleading under the
             23   Federal Rules of Civil Procedure. To the extent a response is deemed necessary,
             24   Defendants deny the averments of said paragraph.
             25         31. In answer to Paragraph 31 of the Complaint, Defendants state the
             26   averments are conclusions of law which require no responsive pleading under the
             27   Federal Rules of Civil Procedure. To the extent a response is deemed necessary,
             28   Defendants deny the averments of said paragraph.
PRINTED ON
             29
RECYCLED PAPER                                               -4–
43596967v1
                                     ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 5 of 12 Page ID #:46



             1          32. In answer to Paragraph 32 of the Complaint, Defendants state the
             2    averments are conclusions of law which require no responsive pleading under the
             3    Federal Rules of Civil Procedure. To the extent a response is deemed necessary,
             4    Defendants deny the averments of said paragraph.
             5          33. In answer to Paragraph 33 of the Complaint, Defendants deny the
             6    allegations of said paragraph.
             7          34. In answer to Paragraph 34 of the Complaint, Defendants deny the
             8    allegations of said paragraph.
             9            WHEREFORE, Defendants pray for judgment as hereinafter set forth.
             10                               SECOND CAUSE OF ACTION
             11   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT (UCRA), CALIFORNIA
             12                                 CIVIL CODE § 51 et seq.
             13         35. In answer to Paragraph 35 of the Complaint, Defendants hereby
             14   incorporate by reference each admission, denial, and each denial on information and
             15   belief, as well as all explanations regarding those allegations, made in response to all
             16   previous paragraphs as though fully set forth herein.
             17         36. In answer to Paragraph 36 of the Complaint, Defendants state the
             18   averments are conclusions of law which require no responsive pleading under the
             19   Federal Rules of Civil Procedure. To the extent a response is deemed necessary,
             20   Defendants deny the averments of said paragraph.
             21         37. In answer to Paragraph 37 of the Complaint, Defendants deny the
             22   allegations of said paragraph.
             23         38. In answer to Paragraph 38 of the Complaint, Defendants deny the
             24   allegations of said paragraph.
             25         39. Defendants deny Plaintiff's entitlement to the relief sought in the Prayer
             26   section of the Complaint.
             27           WHEREFORE, Defendants pray for judgment as hereinafter set forth.
             28
PRINTED ON
             29
RECYCLED PAPER                                              -5–
43596967v1
                                     ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 6 of 12 Page ID #:47



             1                      AFFIRMATIVE DEFENSES TO ALL CAUSES OF ACTION
             2                                    FIRST AFFIRMATIVE DEFENSE
             3                                          (Statutes Of Limitations)
             4            1.      Defendants allege upon information and belief that the Complaint as a whole, and

             5    each cause of action asserted therein, is barred by the expiration of the applicable statutes of

             6    limitations.

             7                                   SECOND AFFIRMATIVE DEFENSE
             8                                       (Failure to Mitigate Damages)
             9            2.      Although Defendants deny that Plaintiff has been damaged in any way, if it should

             10   be determined that Plaintiff has been damaged, then Defendants allege, based on information and

             11   belief, that Plaintiff has failed to mitigate the purported damages and further alleges, to the extent

             12   any damages could have been mitigated, such sums should be deducted from any award of damages

             13   to Plaintiff.

             14                                   THIRD AFFIRMATIVE DEFENSE
             15                               (Reasonable Portion Of Facility Accessible)
             16           3.      Defendants are informed and believe and thereon allege that the facility does not

             17   violate any codes, laws, regulations or provisions alleged in Plaintiff's Complaint by reason that a

             18   reasonable portion of the facility and accommodations normally sought and used by the public are
             19   accessible to and useable by Plaintiff and other persons with disabilities.

             20                                  FOURTH AFFIRMATIVE DEFENSE
             21                (Defendants' Good Faith Reliance Upon Municipal Permits/Vested Rights)
             22           4.      Defendants allege, at all times relevant to the Complaint, Defendants have acted on

             23   good faith interpretations of disabled access laws and provisions and approvals and building permits

             24   issued by governmental agencies regarding disabled access elements of the Subject Property, which

             25   preclude or limit any recovery by Plaintiff based on the allegations of the Complaint.

             26                                   FIFTH AFFIRMATIVE DEFENSE
             27                                          (Equivalent Facilitation)
             28           5.      Defendants allege, at all times relevant to the Complaint, that equivalent facilitations,
PRINTED ON
             29
RECYCLED PAPER                                                      -6–
43596967v1
                                         ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 7 of 12 Page ID #:48



             1    both in terms of policies, practices and procedures, and provisions of auxiliary aids and services,

             2    were made available to Plaintiff, as well as other similarly situated disabled individuals, which

             3    provide full and equal access to the facility. Defendants’ business does not violate any law, code,

             4    regulation, guideline or provision and accommodations normally sought and used by the public are

             5    accessible to and useable by persons with disabilities. See ADAAG § 2.3 (equivalent access) and

             6    28 C.F.R. 36.402 (readily accessible to the maximum extent feasible).

             7                                      SIXTH AFFIRMATIVE DEFENSE
             8                                         (Legitimate Business Purpose)
             9            6.        Defendants allege Plaintiff's recovery in this action is barred because Defendants'

             10   acts or omissions, as alleged in the Complaint, to the extent Defendants committed any acts or

             11   omissions at all, were done in good faith reliance on validly issued building permits and a properly

             12   issued Certificate of Occupancy, pursuant to reasonable business justifications and do not constitute

             13   acts or omissions resulting in any discrimination against disabled persons or anyone else.

             14                                   SEVENTH AFFIRMATIVE DEFENSE
             15                                            (De Minimis Deviations)
             16           7.        Defendants allege Plaintiff's Complaint as a whole, and the claims for relief

             17   contained therein, fail to state a claim for relief as the alleged accessibility violations constitute de

             18   minimis deviations from state or federal access laws, codes, regulations or guidelines or are within
             19   construction tolerances. Cherry v. City College of San Francisco, 2006 WL 6602454 at *5-6 (N.D.

             20   Cal. January 12, 2006) (recognizing the ADA's allowance of reasonable variances and equivalent

             21   facilitations).

             22                                    EIGHTH AFFIRMATIVE DEFENSE
             23                                   (Lack Of Standing For Injunctive Relief)
             24           8.        Defendants allege that Plaintiff lacks standing to seek injunctive relief regarding

             25   alleged barriers that are unrelated to and do not impact Plaintiff's alleged disability, to the extent

             26   Plaintiff suffered any injury in fact. Defendants allege Plaintiff's prayer for injunctive relief is
             27   barred on the grounds the alleged harm Plaintiff seeks to enjoin is moot and entirely speculative and

             28   Plaintiff lacks standing to assert same.
PRINTED ON
             29
RECYCLED PAPER                                                        -7–
43596967v1
                                           ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 8 of 12 Page ID #:49



             1                                     NINTH AFFIRMATIVE DEFENSE
             2                                         (Standing-No Injury In Fact)
             3              9.     Defendants allege Plaintiff lacks standing because Plaintiff failed to suffer any injury

             4    in fact, and that Plaintiff failed to suffer an actual or imminent injury as required by applicable law.

             5                                     TENTH AFFIRMATIVE DEFENSE
             6                                     (Not Readily Or Likely Achievable)
             7              10.    Defendants allege any further action by Defendants to ensure that no individual with

             8    a disability is excluded, denied services, or otherwise treated differently, would result in a

             9    fundamental alteration of its business, is not technically feasible, or is not structurally readily

             10   achievable. Defendants do not assert the affirmative defense of financial ready achievability in this

             11   Action.

             12                                 ELEVENTH AFFIRMATIVE DEFENSE
             13                   (Failure to Request Modification to Policies, Practices, or Procedures)
             14             11.    Defendants allege that Plaintiff is unable to obtain injunctive relief regarding

             15   changes to Defendants’ policies, practices, or procedures because Plaintiff failed to plead that

             16   Plaintiff requested of Defendants any specific and reasonable modification to a policy, practice or

             17   procedure as required by relevant law to obtain such relief and/or that Defendants declined the

             18   request. See PGA Tour, Inc. v. Martin, 532 US 661, 683 fn.38 (2001); Anderson v. Ross Stores,
             19   2000 U.S. Dist. LEXIS 15487 (N.D. Cal. 2000).

             20   Defendants expressly reserve the right to assert additional affirmative defenses as necessary.

             21             WHEREFORE, Defendants pray:

             22             1.     That Plaintiff's Complaint be dismissed;

             23             2.     That Plaintiff take nothing by reason thereof;

             24             3.     That judgment be entered in favor of Defendants;

             25             4.     That Defendants be awarded their attorneys' fees and costs of suit; and

             26             5.     For such other and further relief as the Court deems just and proper.
             27

             28
PRINTED ON
             29
RECYCLED PAPER                                                       -8–
43596967v1
                                          ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 9 of 12 Page ID #:50



             1    DATED: October 5, 2018          JEFFER MANGELS BUTLER & MITCHELL LLP
             2
                                                  MARTIN H. ORLICK
                                                  STUART K. TUBIS
             3

             4
                                                  By: /s/ Stuart K. Tubis
                                                                  STUART K. TUBIS, ESQ.
             5                                    Attorneys for Defendants Shooters Cocktails and
             6                                    Circlecircle, LLC

             7

             8

             9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
PRINTED ON
             29
RECYCLED PAPER                                            -9–
43596967v1
                                   ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 10 of 12 Page ID #:51




          EXHIBIT 1
Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 11 of 12 Page ID #:52
             Case 8:18-cv-01319-JVS-JDE Document 14 Filed 10/05/18 Page 12 of 12 Page ID #:53



              1                                  PROOF OF SERVICE
              2      STATE OF CALIFORNIA, CITY AND COUNTY OF SAN FRANCISCO
              3        I am employed in the City and County of San Francisco, State of California. I
                  am over the age of 18 and not a party to the within action; my business address is:
              4   Two Embarcadero Center, 5th Floor, San Francisco, California 94111.
              5
                      On October 5, 2018 I served the document(s) described as ANSWER OF
              6   DEFENDANTS TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND
                  INJUNCTIVE RELIEF in this action addressed as follows:
              7
                  Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
              8   Michael J. Manning, Esq. (State Bar no. 286879)
                  Caitlin J. Scott, Esq. (State Bar No. 310619)
              9   MANNING LAW, APC
                  4667 MacArthur Blvd., Suite 150
             10   Newport Beach, CA 92660
                  ADAPracticeGroup@manninglawoffice.com
             11
                        (BY MAIL) True and correct copies of the aforementioned document(s) were
             12         deposited, in a sealed envelope with postage thereon fully prepaid, with the
             13
                        U.S. Postal Service on that same day to be mailed via first class mail at San
                        Francisco, California. I am aware that on motion of the party served, service is
             14         presumed invalid if postal cancellation date or postage meter date is more than
                        one day after date of deposit for mailing in affidavit.
             15
                        (TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
             16         FILING (NEF)) Pursuant to the controlling Rules, the aforementioned
             17
                        document(s) will be served by the court via NEF and proper link(s) to the
                        document(s).
             18
                        Executed on October 5, 2018 at San Francisco, California.
             19
                        I declare under penalty of perjury under the laws of the United States that the
             20   above is true and correct.
             21                                     /s/ Darya Oborina
             22                                       Darya Oborina
             23

             24

             25

             26
             27

             28
PRINTED ON
             29
RECYCLED PAPER                                             - 10 –
43596967v1
                                     ANSWER TO COMPLAINT, CASE NO. 8:18-cv-01319-JVS-JDE
             30
